Citation Nr: 0907279	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability, 
to include muscle strain, degenerative arthritis, and 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1957 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's request 
to reopen his claim of entitlement to service connection for 
a low back disability.

In February 2007, the Veteran appeared before the undersigned 
Acting Veterans Law Judge at a Board hearing via 
videoconference.  A copy of the transcript is of record.

In an August 2007 decision, the Board granted the Veteran's 
claim to reopen his claim of entitlement to service 
connection for a low back disability, and remanded the claim 
of entitlement to service connection for additional 
development.  The previously remanded claim is again before 
the Board for review.

On his November 2008 supplemental statement of the case 
notice response, the Veteran raised a claim for hypertension 
and an unspecified disability, secondary to a right ankle 
condition.  As these claims are not developed or certified 
for appellate review, they are referred to the RO for further 
clarification and development.

In a January 2009 informal hearing presentation, the 
Veteran's representative stated that the Veteran waived RO 
review of all evidence which had not been considered by the 
RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's current low back disability, which includes 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, is not etiologically related to service.


CONCLUSION OF LAW

A low back disability, to include muscle strain, degenerative 
arthritis, and degenerative disc disease of the lumbar spine, 
was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice by correspondence dated in February 2006.  VA 
informed the Veteran of how disability evaluations and 
effective dates are assigned by way of a December 2006 
letter.  The Board finds that any error in the timing of the 
notice was nonprejudical to the Veteran.  Since the time of 
his original claim in January 2005, the Veteran's claim has 
undergone extensive development.  It has been appealed to the 
Board and remanded to ensure compliance with VA's duty to 
assist.  During this time, the Veteran has been consistently 
provided with the information needed to develop his claim, 
and the Veteran's claim was readjudicated by a July 2008 
supplemental statement of the case.

The record also reflects that the Veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  While the Board does recognize that some of 
the Veteran's post-service treatment records are unavailable, 
VA has fully complied with its duty to assist in attempting 
to obtain these records, including compliance with the 
directives set forth in the August 2007 Board remand.  The 
Veteran was informed by the July 2008 supplemental statement 
of the case that the immediate post-service records described 
by the Veteran were unavailable.  The Board is unaware of any 
outstanding evidence that could be obtained to substantiate 
the Veteran's claim that has not been either obtained or 
deemed to be unavailable.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Accordingly, the Board will 
address the merits of the Veteran's claim.

Analysis

The Veteran seeks service connection for a low back 
disability, to include muscle strain, degenerative arthritis, 
and degenerative disc disease of the lumbar spine.  The Board 
has reviewed all the evidence in the Veteran's claims file, 
which includes his written contentions, VA medical records, 
private medical records, and service treatment records.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

 The Board notes that the Veteran's post-service treatment 
records from McClellan Air Force Base were deemed to be 
unavailable.  See September 2007 response from National 
Personnel Record Center (NPRC).  The Veteran has provided 
some copies of these records, but the vast majority of them 
remain missing.  In such a case, the Board has heightened 
duties to assist and in explaining the decision.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96.

The Veteran's service treatment records show that he was 
diagnosed with muscle strain of the low back while in 
service.  He contends that his current diagnoses of 
degenerative arthritis and degenerative disc disease of the 
lumbar spine are related to his diagnosis of muscle strain in 
service.  The Board disagrees.

In October 1980, the Veteran presented to the primary care 
clinic with complaints of lower back pain with radiation into 
the groin after moving furniture.  The Veteran had good range 
of motion but tenderness was increased when twisting to the 
right or standing on his left foot.  Coughing did not 
increase the pain.  Nine days later, the Veteran reported 
minor improvement regarding the pain; he stated that he did 
feel better and believed progress was being made.  See 
October 1980 primary care clinic record.  At the Veteran's 
separation examination three months later, he noted that he 
had "recurrent back pain."  His physician noted that the 
Veteran had a history of back pain, treated with medication.

In December 2003, the Veteran was diagnosed with degenerative 
joint disease of the lumbosacral spine.  See December 2003 
record by Dr. J.A.Q.  The Board finds that this qualifies as 
a current disability.  X-rays taken at that time by a 
separate physician found minimal degenerative changes on the 
visualized osseous structure of the lumbosacral spine.  Disc 
space, pedicles, and alignment were intact.  There were no 
other remarkable findings.  See December 2003 radiologic 
report.  In May 2005, the Veteran's private physician 
provided an opinion as to the etiology of the low back 
disability.  He stated, "[i]f indeed [the Veteran] has had a 
documented history of low back/lumbosacral pain/strain of 
more than several occasions they could be the beginning of 
the overuse syndrome of repeated minor traumas that may act 
as a predisposing or aggravating cause of his present 
condition which is degenerative joint disease of the lumbar 
spine."

In February 2006, the Veteran was afforded a VA examination 
by an orthosurgeon.  The Veteran's claims file was made 
available to the examining physician and reviewed.  The 
physician diagnosed the Veteran with degenerative 
osteoarthritis of the lumbar spine.  The RO requested that 
the physician opine as to whether the Veteran's degenerative 
joint disease, to include degenerative disc disease, of the 
lumbar spine is related to military service.  He stated that 
neither degenerative joint disease nor degenerative disc 
disease was caused by military service.  He noted that the 
Veteran's in-service physician who treated him for muscle 
strain stated that coughing did not increase the lower back 
pain.  This indicates that the intervertebral disc of the 
lumbar area was intact and not involved.  Deep tendon 
reflexes were normal at the in-service treatment, and there 
was no evidence of any hospitalization for incapacitating 
radicular back pain from 1980 to present, nor evidence of any 
radiologic/CT scan findings of disc disease at that time.  He 
also noted that most importantly, x-rays showed that the 
Veteran's vertebral height and intervertebral disc spaces are 
maintained.  If there had been involvement of the discs in 
1980, then by 2006, the intervertebral disc spaces in the 
lumbar spine should have decreased.  Therefore, he believed 
that while the Veteran did in fact suffer a muscle injury 
while in service, such was unrelated to his current back 
disability.

In March 2008, the Veteran was diagnosed with right L5 and 
left L5, S1 radiculopathy.  A lumbar MRI showed normal 
alignment.  Vertebral body heights were maintained.  There 
was mild loss of disc space height at L1 to L2, L2 to L3, and 
L3 to L4.  In March 2008, the Veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  That same 
month, the Veteran's private physician provided a full 
clinical picture of the claimant's back disability.  He 
opined that the in-service injury was the precursor of the 
Veteran's degenerative joint disease and degenerative disc 
disease.  He also noted, "it can be said without a doubt 
that [the Veteran's] degenerative back condition was a direct 
result of the injury he suffered from his military duty 
days."

When faced with differing medical opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determination, and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).

Furthermore, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

The Veteran's private physician opined in March 2008 that his 
degenerative joint disease and degenerative disc disease are 
related to his in-service injury.  His rationale, however, is 
vague in nature, and some of his generalized statements do 
not match the facts of record.  His opinion seems to consist 
of several pages of arbitrary quotes from medical treatises 
or dictionaries relating to the characteristics of 
degenerative joint disease and degenerative disc disease.  It 
is unclear how exactly his statements provide the rationale 
for a nexus opinion because he does not provide any analysis 
of the Veteran's specific medical findings.  For example, the 
physician noted that leg pain usually appears a few days to 
several weeks after the onset of back pain and is aggravated 
by activities such as coughing or sneezing.  See p. 27.  The 
Veteran specifically stated that coughing did not aggravate 
his pain when examined in October 1980.  The physician also 
noted that repeated traumas of constant use of the back 
probably constitute an important causative factor of 
osteoarthritis.  See p. 23.  There is no indication, nor does 
the Veteran claim, that he injured his back repeatedly in 
service.  Most importantly, the physician does not address 
the large lapse in time between the diagnosis of muscle 
strain and a diagnosis of degenerative joint disease.  He 
also noted in his May 2005 opinion that "documented history 
of low back/lumbosacral pain/strain of more than several 
occasions . . . could be the beginning of the overuse 
syndrome of repeated minor traumas that may . . . cause . . . 
degenerative joint disease of the lumbar spine."  Again, the 
physician noted that a documented history of low back 
pain/strain of more than several occasions could trigger 
degenerative joint disease.  The Veteran only has a 
documented history of one lower back straining incident, 
which occurred 23 years before a diagnosis of degenerative 
joint disease.

The February 2006 VA examining orthosurgeon, however, 
specifically analyzed the Veteran's service treatment records 
and current findings to find any correlation.  He clearly 
explained why the Veteran's in-service muscle strain and 
current degenerative back disability were unrelated by 
referring to recent radiology findings and commenting on the 
lapse of time of 23 years between the incident and the 
diagnosis of degenerative joint disease in December 2003.  
Because of the VA examiner's clear rationale and analysis, 
the Board affords more probative weight to his opinion.

While the Veteran received a diagnosis of muscle strain 
during service, the post service medical records do not 
indicate that the Veteran currently has a chronic muscle 
strain disability.  The medical evidence does not reveal a 
post service low back disability until December 2003-23 
years following his diagnosis of muscle strain of the lower 
back.  The Board recognizes that some of the Veteran's files 
have been lost, but these files were for the years directly 
following service until approximately 1993.  For the period 
of time between 1993 and the diagnosis of degenerative joint 
disease in 2003, there have been no other medical evidence 
submitted that indicate any treatment for or complaint of a 
back disability.  While not a dispositive factor, a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board has also given 
consideration to the Veteran's own statements as well as lay 
statements from his family and friends that indicate he has 
suffered with a back disability for many years, however, the 
fact remains that the most probative medical evidence 
indicates that the Veteran's current low back disability is 
unrelated to service.

Since the evidence of record does not reveal that the Veteran 
developed degenerative arthritis of the low back within a 
year of discharge from service, service connection for the 
Veteran's low back disability on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disability, 
to include muscle strain, degenerative arthritis, and 
degenerative disc disease of the lumbar spine, the benefit-
of- the-doubt rule does not apply, and the Board has no other 
recourse but to deny the claim.             38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disability, 
to include muscle strain, degenerative arthritis, and 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


